DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Shi et al. (US 2006/0210746).

In re claim 1: David Shelby et al. discloses a composite preform comprising: a preform (fig. IV) which is made of plastic material ([0032]); and a plastic member (fig. III) which is arranged to surround the outer surface of the preform (fig. V); wherein the plastic member is set in close contact with the outer surface of the preform and the 
David Shelby et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Shi et al.:
 the plastic member 72 includes a member trunk part in a tubular shape and a member bottom part connected to the member trunk part; and the plastic member 72 is formed in a bottomed tubular shape by forming the member bottom part through bonding (see figure 1 and [0041]-[0043] of Shi et al.).
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the plastic member of David Shelby with a plastic member that would cover a bottom of the container/preform as taught by Shi et al. in order to provide the bottom part of the container with a desired texture or grippability or UV protection (See [0041]-[0043] and [0049] of Shi et al.).
David Shelby et al. in view of Shi et al. further teaches: 
In re claim 2: the plastic member 72 is arranged to cover the bottom part of the preform that was blow molded into a container.  
In re claim 3: the plastic member 72 is arranged to cover bottom part of the preform that was blow molded into a container. 
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the plastic member of David Shelby with a plastic member that would cover a bottom of the container/preform as taught by Shi et al. in order to provide the bottom part of the container with a desired texture or grippability or UV protection (See [0041] and [0049] of Shi et al.).

In re claim 4: the plastic member has a gas barrier property or a ray barrier property (see paragraph [0042] of David Shelby).   
In re claim 5: the plastic member has been provided with a design or printing (see paragraph [0040] of David Shelby).     
In re claim 6: the plastic member is made of material having a higher warm keeping property or cool keeping property than the plastic material forming the preform (see paragraphs [0039]-[0042] of David Shelby).     
In re claim 7: the plastic member is made of material that is less slippery than the plastic material forming the preform (see paragraph [0041] of David Shelby).     
In re claim 8: the plastic member is an outer contractive member having a function of contracting with respect to the preform (see paragraphs [0039]-[0042] of David Shelby).     
In re claim 10: A plastic member which is used for making a composite container (fig. VI) including a container body and the plastic member (fig. III) in close contact with the outer surface of the container body by arranging the plastic member (fig. III) to surround the outer surface of a preform (fig. IV) and heating the plastic member (fig. III) integrally with the preform, wherein the plastic member (fig. III) includes a trunk part in a tubular shape (fig. V) which covers at least a trunk part of the preform (fig. IV) (see paragraphs [0039]-[0042] of David Shelby).      
David Shelby et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Shi et al.:

It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the plastic member of David Shelby with a plastic member that would cover a bottom of the container/preform as taught by Shi et al. in order to provide the bottom part of the container with a desired texture or grippability or UV protection (See [0041]-[0043] and [0049] of Shi et al.).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) (main embodiment) in view of David Shelby et al. (US 2002/0166833) (different embodiment) David Shelby et al. (main embodiment) discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by David Shelby et al. (different embodiment):
In re claim 9: an inner label member which is arranged to surround and to be in close contact with the outer surface of the preform, wherein the plastic member is arranged in close contact with the outer surface of the inner label member.  
David Shelby et al. (different embodiment) teaches the provision of applying a plastic member (sleeve) as a UV blocking layer or barrier layer and then incorporate an .


Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735